[Cite as Rankin v. Rankin, 2017-Ohio-7656.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




KATHY RANKIN,                                      :

        Plaintiff-Appellee,                        :     CASE NO. CA2016-12-024

                                                   :          OPINION
    - vs -                                                     9/18/2017
                                                   :

MATT RANKIN,                                       :

        Defendant-Appellant.                       :



             APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                           Case No. 2015 DRA 0623



Val E. Lewis, 108 South High Street, P.O. Box 467, Mt. Orab, Ohio 45154, for plaintiff-
appellee

Lisa M. Wells, 401 Madison Avenue, Covington, KY 41011, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Matt Rankin, appeals from the decision of the Brown

County Court of Common Pleas, Domestic Relations Division, which determined his child

support obligation in his divorce from plaintiff-appellee, Kathy Rankin. For the reasons

discussed below, this court affirms the lower court's decision.

        {¶ 2} Matt and Kathy married in 2000. In October 2015, Kathy filed for divorce. By
                                                                      Brown CA2016-12-024

May 2016, the parties had informally resolved all issues in the divorce except for Matt's child

support obligation. In this regard, the parties disputed Matt's yearly income.

       {¶ 3} Matt owned and operated his own business, a gospel quartet, which generated

around $350,000 in yearly revenue. The IRS audited Matt's last three years of tax returns,

which resulted in him owing an additional tax of $21,000. Matt agreed to pay this tax as part

of the divorce.

       {¶ 4} The Rankins appeared before a magistrate in May 2016 for a final divorce

hearing. The parties read into the record those aspects of the divorce upon which they

agreed and confirmed that they wished for the court to decide the child support issue. Both

parties further agreed that the court could render its decision based only on documents

submitted to it by the parties. Matt would have seven days from the hearing date to provide

the court with documents establishing the appropriate amount of his child support obligation.

Kathy would then have seven days following the receipt of Matt's documents to submit her

own documents to the court.

       {¶ 5} Matt did not submit documents to the court in the seven days following the

hearing. The record is unclear, but it appears that Matt submitted tax documents to the court

for its consideration about 30 days after the hearing. Per the magistrate's decision, Matt

urged the court to conclude that his annual income was around $34,000. Kathy filed a

memorandum asking the court to conclude that Matt earned $62,400. Kathy also argued that

Matt's tax returns were not reliable indicators of his income because he had been audited by

the IRS.

       {¶ 6} The magistrate issued a decision finding that Matt's income for child support

purposes was $52,866. This was the average of the annual incomes that Kathy indicated

Matt earned in the prior three years, which Kathy had averred to her in the affidavit of income

and expenses she filed with the divorce complaint. The magistrate found that Matt's tax
                                              -2-
                                                                        Brown CA2016-12-024

documents were not reliable evidence of Matt's income as Matt had been audited repeatedly

and thereafter was determined to owe tax. The magistrate observed that $52,866 was

"closest to an accurate figure" of Matt's income as could be determined from the evidence.

The magistrate ordered Matt's monthly child support obligation effective as of the time of the

divorce filing and created an arrearage dating back to October 2015, i.e., the filing of the

divorce complaint.

       {¶ 7} Matt filed objections to the magistrate's decision, arguing that the court failed to

consider self-employment expenses and taxes in calculating his income and erroneously

ordered the child support order effective as of the date of the filing of the complaint. Matt

requested a hearing on these objections. In response, the court issued an entry overruling

Matt's objections and adopting the magistrate's decision in full. The court later issued the

parties a decree of divorce. Matt appeals from the court's decision with respect to his child

support obligation and raises two assignments of error.

       {¶ 8} Assignment of Error No. 1:

       {¶ 9} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FAILING TO

CONDUCT A HEARING ON THE ISSUE OF CHILD SUPPORT.

       {¶ 10} Matt argues the court abused its discretion by failing to schedule a hearing

where Matt could submit additional evidence from which the court could accurately determine

his annual income and the amount of his pre-decree child support payments.

       {¶ 11} In ruling on objections to a magistrate's decision, Civ.R. 53(D)(4)(d) requires a

trial court to undertake an independent review of the objected matters to determine whether

the magistrate properly determined the factual issues and appropriately applied the law.

Koeppen v. Swank, 12th Dist. Butler No. CA2008-09-234, 2009-Ohio-3675, ¶ 26. In so

doing, a court "may adopt or reject a magistrate's decision in whole or in part, with or without

modification. A court may hear a previously-referred matter, take additional evidence, or
                                              -3-
                                                                      Brown CA2016-12-024

return a matter to a magistrate." Civ.R. 53(D)(4)(b); Hampton v. Hampton, 12th Dist.

Clermont No. CA2007-03-033, 2008-Ohio-868, ¶ 13. The court may refuse to hear additional

evidence unless the objecting party demonstrates that the party could not, with reasonable

diligence, have produced that evidence for consideration by the magistrate.             Civ.R.

54(D)(4)(d).

       {¶ 12} The trial court has the "ultimate authority and responsibility" over the

magistrate's findings and rulings. Hartt v. Munobe, 67 Ohio St.3d 3, 5 (1993). When a

magistrate has failed to properly determine the factual issues and appropriately apply the

law, the trial court must substitute its judgment for that of the magistrate. Hampton at ¶ 14,

citing Crosby v. McWilliam, 2d Dist. Montgomery No. 19856, 2003-Ohio-6063, ¶ 34. Matters

involving child support are generally reviewed under an abuse of discretion standard. Van

Osdell v. Van Osdell, 12th Dist. Warren No. CA2007-10-123, 2008-Ohio-5843, ¶ 20.

       {¶ 13} Matt does not indicate what evidence he would have submitted at the hearing.

However, Matt contends that he would have offered proof that he had been making $600

child support payments to Kathy since Kathy filed for divorce. Matt fails to explain why he

could not have, with reasonable diligence, provided this evidence to the court before the

magistrate rendered a decision.

       {¶ 14} This court concludes that the domestic relations court did not abuse its

discretion in declining to hold an evidentiary hearing before ruling on Matt's objections. Matt

agreed that the court could render a decision on his child support obligation based on

documents he would submit within seven days of the final divorce hearing and those

documents which were already filed with the court.         Matt belatedly submitted his tax

documents, apparently believing that these would be acceptable evidence of his income.

The court considered those documents, despite their late filing, but did not find the

documents reliable evidence of Matt's income because of the result of the IRS audits. Matt
                                              -4-
                                                                       Brown CA2016-12-024

filed no documents with respect to his past child support payments. The court properly

determined Matt's child support obligations based on the information supplied to it by the

parties. This court overrules Matt's first assignment of error.

       {¶ 15} Assignment of Error No. 2:

       {¶ 16} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN FAILING TO

CALCULATE DEFENDANT-APPELLANT'S CHILD SUPPORT AS A SELF-EMPLOYED

OBLIGOR.

       {¶ 17} Matt next argues that the court abused its discretion by failing to correct a

purported error in the magistrate's calculation of Matt's income. Specifically, Matt argues that

the court failed to adjust his income for self-employment business expenses and taxes.

Again, Matt chose to submit only his tax returns, which the magistrate and trial court agreed

were not reliable sources of information. The court determined Matt's income based upon

the limited information presented to it, in a procedure agreed to by the parties. We perceive

no error, much less an abuse of discretion, in the court's adoption of the magistrate's

decision. This court overrules Matt's second assignment of error.

       {¶ 18} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -5-